Citation Nr: 1105202	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-40 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to VA home loan benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The appellant had active duty for training from November 1983 to 
April 1984, and had additional reserve service in the Army 
National Guard.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2009 decision of the Eligibility Center in 
Winston-Salem, North Carolina.

A personal hearing was held before the undersigned Veterans Law 
Judge in May 2010.  During the hearing, the appellant submitted 
additional evidence and waived the right to have the evidence 
initially considered by the RO.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
appellant's claim.  

Entitlement to a certificate of eligibility for loan guaranty 
benefits is dependent upon length of service.  In this case, the 
appellant did not have active duty service and does not meet the 
basic eligibility requirements under 38 U.S.C.A. § 5303A(b)(1).  

The term "veteran" also includes an individual who is not 
otherwise eligible for housing benefits and who has completed a 
total service of at least 6 years in the Selected Reserve and 
following the completion of such service, was discharged from 
service with an honorable discharge, was placed on the retired 
list, was transferred to the Standby Reserve or an element of the 
Ready Reserve other than the Selected Reserve after service in 
the Selected Reserve characterized by the Secretary concerned as 
honorable service, or continues serving in the Selected Reserve, 
or who was discharged or released from the Selected Reserve 
before completing 6 years of service because of a service-
connected disability.  38 U.S.C.A. § 3701(b)(5)(A).  The RO has 
denied the appellant's claim on the basis that these criteria 
have not been met.

A review of the file reflects that the appellant had reserve 
service in the U.S. Army National Guard of New Jersey from May 
1983 to December 1992, and reserve service in the U.S. Army 
National Guard of Pennsylvania from September 2006 to September 
2007.  His discharge from the latter period of reserve service 
was honorable.

A Record of Separation and Record of Service (NGB Form 22) from 
the first period of reserve service shows the appellant had 
reserve service in the Army National Guard of New Jersey from May 
17, 1983, to December 29, 1992.  The form reflects that the 
appellant received a general under honorable conditions discharge 
for unsatisfactory participation.  

During the course of the appeal, the appellant first contended 
that this discharge was issued on the basis that he was 
unavailable to sign the form, and later argued that he did in 
fact have an honorable discharge from this period of reserve 
service.  At his May 2010 Board hearing, he submitted a photocopy 
of orders from the U.S. Army Reserve Personnel Center reflecting 
that he was discharged honorably effective November 2, 1993, as 
well as a duplicate copy of the 1992 NGB Form 22 showing a 
discharge under honorable conditions.

In light of the above, the Board finds that a remand is necessary 
in order to verify the appellant's dates of service and character 
of discharge for each period of service.  Specifically, the 
AMC/RO should attempt to verify the character of the appellant's 
discharge from his first period of reserve service in December 
1992.

The Board also notes that a copy of the RO's July 2009 denial of 
VA home loan benefits is not on file and should be obtained, if 
possible.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to obtain a 
copy of the RO's July 30, 2009 decision that 
denied the appellant's claim for entitlement 
to VA home loan benefits, and associate it 
with the claims file.

2.  The AMC/RO should contact the appropriate 
records repository in an attempt to verify 
the dates of the appellant's service in the 
Army National Guard, and should determine the 
character of his discharge from each period 
of service.  In particular, the AMC/RO should 
attempt to verify the character of the 
appellant's discharge from his first period 
of reserve service with the Army National 
Guard of New Jersey in December 1992.

3.  After completion of the above and any 
other development deemed necessary, the 
AMC/RO should readjudicate the issue on 
appeal, with consideration of all evidence 
received since the October 2009 statement of 
the case.  If such action does not grant the 
benefit claimed, the AMC/RO should provide 
the appellant with a supplemental statement 
of the case and an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


